Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
  SPECIFICATION OBJECTION
Insertion of continuing data of PCT and Korean Foreign Priority documents at beginning of the specification is needed.  

				CLAIM OBJECTION
The recited “a platform for drug delivery (i.e. carrier)” of claim 8 is objected since utilization of the limitation further reciting “(i.e.)” would be improper.  Thus, the examiner suggests ”a carrier for drug delivery” instead.

				      REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The recited “*” for Formula 1 of claim 1 and Formula 2 of claim 6 is indefinite absent further definition since it is unclear whether the “*” bonded to B1 and A are further bonded to other groups not defined.   See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Claim 9 recites a polymerization of Formula 4, Formula 5 and Formula 6 without any mol% of reactants and reaction sequence or parameter which would be indefinite since a different mol% of the reactants and reaction sequence or parameter would be expected to yield polymers having different structures.  Claim 10 recites a ring-opening polymerization of Formula 4 and Formula 5, but claim 9 as well as claim 10 further comprises Formula 6.  Thus, it is unclear whether the Formula 6 is polymerized with the Formula 4 and Formula 5 or not (i.e. Formula 6 is further polymerized after polymerization of the Formula 4 and Formula 5) and such two different polymerization would be expected to yield two different polymer inherently.  See above Ex parte Miyazaki.
Other claims depend from the indefinite claim 1 or 9 would be also indefinite.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/280,442 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant medical material would encompass a vascular anastomotic member of the copending Application as evidenced by the instantly recited support or stent for blood vessel transplantation of claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/281,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant medical material would encompass a nasolacrimal duct insertion member of the copending Application as evidenced by the instantly recited prosthesis for insertion into the human body of claim 8.


			  EXAMINER’S COMMENT
Shen et al (Cross-linking and damping properties of poly(caprolactone-co- glycidyl methacrylate), Polymer Journal (2014) 46, 598-608, The Society of Polymer Science, Japan (SPSI)) teaching the poly(caprolactone-co- glycidyl methacrylate) (i.e. Scheme 1 at bottom of page 599) is considered a closest prior art.  But, it teaches networks of the poly(caprolactone-co- glycidyl methacrylate) obtained by using 2-hydroxyethyl methacrylate and/or multi-mercapto coupling agents.  The examiner does not see any motivation to further utilize the instant Formula 6 yielding “n” unit in the middle of Formula 1.  
Zhao et al (Synthesis and Properties of Photopolymerized pH-Sensitive Hydrogels of Methacrylic Acid and Biofdegradable PEG-PCL Macromer, Iranian Polymer Jouranl, Vol. 20, Issue 4, p. 329-340, 2011) teach the PEG-PCL Macromer further reacted with GMA (glycidyl methacrylate) at the bridging paragraph at pages 330-331, but, the examiner does not see any motivation further to replace the PEG (Mn= 6000) with the diol having the instant Formula 6.
Xun et al (PGMA-b-PCL-b-PGMA Triblock Copolymer: Synthesis and Use as Mesoporous Silica Porogen, J. Macromolecular Science, Part A, Pure and Applied Chemistry, 2013, Vol. 50, Issue 4, 399-410, 2013) teach PGMA-b-PCL-b-PGMA, but, the examiner does not see any motivation to further utilize the instant Formula 6 yielding “n” unit in the middle of Formula 1.  
 and caprolacotne (PCL) in example 11.
US 8,388,674 teaches a stent obtained from various polymers including polycaprolactone at col. 8, lines 8-11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private  to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep. 15, 2021                                               /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762